277 F.2d 925
Tacho Theodore RAMOFF, Appellantv.John W. HOLLAND, District Director of Immigration and Naturalization.
No. 13219.
United States Court of Appeals Third Circuit.
Argued May 6, 1960.
Decided May 11, 1960.

Appeal from the United States District Court for the Eastern District of Pennsylvania; J. Cullen Ganey, Judge.
George Gershenfeld, Philadelphia, Pa., for appellant.
Richard Reifsnyder, Asst. U. S. Atty., Philadelphia, Pa., for appellee.
Before KALODNER, HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error. The Order of the District Court will be affirmed.